       Case 1:18-cv-12398-PBS Document 10 Filed 01/21/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                                           FOR THE

                                DISTRICT OF MASSACHUSETTS


R. ALEXANDER ACOSTA, SECRETARY OF LABOR,
UnitedStates Department ofLabor,

                                     Plaintiff
                                                                   CIVIL ACTION
                           V,

                                                                   FILE NO. l:lft-cv-12315
P&B PARTITIONS. INC. and
RONALD BIGLIN.JR-.

                                     Defendants.




                            CONSENT JUDGMENT AND ORDER


       Plaintiffhas filed a eomplaint and the Defendants, without arfmifting ordenying liability,
have i^peared, received a copy thereof, and waived service of process. Defendants, without
admitting ordenying liability, also hereby acknowledge assessment by Plaintiffofcivil money
psoalties in the amount of^2.350.00. waive notice and service requiremrats for the              of
those penalties, and waive exertiontofiiose civil money penalties, all under Section 16(e) of
the Fair Labor Standards Act of 1938 (the "Acf*), 29 U.S.C. §216(e), and 29 C.F.R. §§ 578.1-
578.4,580.1—580.18. The Court finding that it has jurisdiction to enter this Consent Judgment
and Order, and PlaintiffandDefendants agreeing to its terms.

       It is, therefore,

       ORDERED, ADJUDGED and DECREED diat Defendants, their agent's, servants,
employees, and allpersons acting or claiming toact intheir behalfand interest be,and they

                                                 1
       Case 1:18-cv-12398-PBS Document 10 Filed 01/21/19 Page 2 of 5




hereby are, permanently eiyoined and restrained fiom violating theprovisions ofthe Fair Labor
Standards Act, as amended (29 USC 201 etseq.l hereinafter referred to as '^the Act", in any of
the following manners:

       Defendants shall not, contrary to sections 7and 15(a)(2) ofthe Act, 29 U.S.C. §207 and
215(aX2), employ any employees who inany workweek are engaged in commerce orin the
production ofgoods for commerce, orwho are employed in an enterprise engaged incommerce
orin the production ofgoods forcommerce, widlin the meaning of theAct, for workweeks
longer than forty hours, unless such employee receives compensation for his employment in
excess offorty (40) hours ata rate not less than one and one-halftimes foe regular rate at\foich
he is employed

       Defendants shall notfail to make, keq),and preserve records of employees and offoe
wages, hours, andother conditions andpractices ofemployment maintained bythem as

prescribed by foe regulations issued, and ftom time to time amended, pursuant to section 11(c) of
the Act, 29 U.S.C. §211(c). and found inTitle 29, Part 516 ofthe Code ofFederal Regulations.
       Further, foe Court, finding thatfoe employees aredue compensation in the amount of
$158,139.46 (inclusive of back wages and liquidated damages), asshown onattached Exhibit A
^ch is incorporated in and made apart hereof, itis ORDERED, ADJUDGED and DECREED
thatDefendants, shall pay saidcompensation onor before November 30,2018.

        The Defendants represent that they have been incompliance with foe Act since June 25,
2017. Inresolving the amount ofback wages and liquidated damages inthis judgment, the
Plaintiffhas relied on this representation, and, accordingly, foe back wage and liquidated HniwAg^
provision ofthis judgment shall have no effect upon any back wages and liquidated damages
which may have accrued since that date. Further, foe back wages and liquidated damages inthis
        Case 1:18-cv-12398-PBS Document 10 Filed 01/21/19 Page 3 of 5




judgment are limited to work performed by the employees listed on Exhibit Aofthis judgment,
for woik they performed atthe City Square Project inWorcester, MA between August 15,2016
and June 25,2017, and this judgment shall have no effect upon any back wages and liquidated
damages which may beowed employees not named inExhibit A, and for work perfomed
outside ofthe abovespecified location and dates.

        The back wage and liquidated damages provisions ofthis judgment shall bedeemed
satined when Defendants deliver to Plaintifftwo separate checks made outto each ofthe

employees on Exhibit Aas follows: (1) aback wage check for each ofthe employees on Exhibit
A, inthe amount set out inExhibit A, from vdiich deductions are made, including Defendants*
employees* share ofsocial security and federal withholding taxes, and (2) a liquidated Haumgi-fl
check for each ofthe employees onExhibit A, inthe amount setoutinExhibit A,which isnot
subject to deductions. Defendants shall further pay the eiiq>loyers* share ofsocial security to the
appropnate authorityfor theback wages paid pursuant to this judgment The checks shall be

sent directly to:

                                 U.S. Department of Labor
                                 Wage and Hour Division
                                 Northeast Region
                                 The Curtis Center, Suite 850 West
                                 170 South Independence Mall West
                                 Philadelphia, PA 19106-3317


        Acopy ofsaid checks shall also be mailed to the foUowing address: U.S. Department of
Labor, Wage and Hour Division, JFK Federal Building, Room 525,15 New Sudbury St,
Government Center, Boston, MA 02203, Attention Carlos Matos, District Director.
        On or beforeNovember30,2018, Defendants shall also deliver to the United States

Dqyartment of Labor, Wage and Hour Division, Northeast Regional Office, The Curtis Center,
       Case 1:18-cv-12398-PBS Document 10 Filed 01/21/19 Page 4 of 5




Suite 850 West, 170 S. Independence Mall West, Philadelphia^ PA 19106, astatement showing
thename of each employee listed inExhibit A,andeach employee's cuirent address.

       .When recovered wages have not been claimed byanemployee within three years because
ofinability to locate the employee or because ofthe employee's refusal to accept such sums, the
Secretary ofLabor shall deposit the wages into the United States Treasury as miscellaneous
receipts, pursuant to 29 U.S.C. § 216(c).

       Defendants shall not, under any circumstances, solicit rq^ayment ofany amount paid to
any en^loyee inconnection with this judgment Inthe event any such amount is leceived from
any employee. Defendants shall immediately remit such amount tothe U.S. Department ofLabor
at the Philadelphia, PA addressset forthabove.

       It IS also ORDERED, ADJUDGED and DECREED that Defendants shall, onorbefore
November 30,2018, pay the civil money penalties issued pursuant to Section 16(e) ofthe Act,
29 U.S.C. §216(e), and 29CE.R. §§ 578.1-578.4, inthe reduced amount of$33,880.00 to the
Wage and Hour Division. The civil money penalty portion ofthis judgment will bedeemed
satisfied vdien the Defendants deliver to Plaintifr$33,880.00. This civil money penalty payment
shall bemade inthe form of a certified check made payable to "Wage and Hour Division-
Labor", and sent directly to:

                                 U.S. Dqiartment ofLabor
                                 Wage and Hour Division
                                 Northeast Region
                                 The Curtis Center, Suite 850 West
                                 170 South Independence Mall West
                                 Philadelphia, PA 19106-3317

       Aswith theback wage payments, a copy ofsaid civil penalty check shall also bemailed
to the followmg address: U.S, Department ofLabor, Wage and Hour Division, JFK Federal
        Case 1:18-cv-12398-PBS Document 10 Filed 01/21/19 Page 5 of 5




Building, Room 525,15 New Sudbury St, Government Center, Boston, MA 02203, Attention
Carlos Matos, District Director.


        ItIS further ORDHRBD, ADJUDGED and DECREED and each party hereby agrees that
each party shall bear its own fees and other expenses incurred by such party inconnection with
any stageofthis proceeding.


Dated           // 51
                                                             CLku\

                                            United States DistrictJudge

Defendants hereby consentto                 Plaintiffmoves for entry of
entryofdiisjudgment.                        This judgment:

P & B Partitions, Inc.,
Defendant                                   Kate S. O'Scannlain
                                            Solicitor of Labor

                                            Mala S. Fisher
                                            Regional Solicitor
By ()^><^
   RalphR. Smidi,3rd, Esq.
   Capehart Scatchard                        SusanG. Salzberg
   As Attorney for Defendants               SeniorTrial Attorney
                                            BBO#556437           ^         .
                                            Date i t f ^                  ^'

Ronald ligtfQi, Jr.
Def(

                do
   Ronald Biglin, Jr.
   President ofP & B Partitions, Inc.

Date
